64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl D. FINNEY, Plaintiff--Appellant,v.John B. METZGER, III, Chairman, Virginia Parole Board,Defendant--Appellee.Darryl D. FINNEY, Plaintiff--Appellant,v.John/Jane DOE, U.S. District Court Clerk (AlexandriaDivision), Defendant--Appellee.
Nos. 95-6067, 95-6612.
United States Court of Appeals, Fourth Circuit.
Aug. 16, 1995.

Darryl D. Finney, appellant pro se.
Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, VA, for appellee.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In No. 95-6067, Darryl Finney appeals from the district court's orders (1) denying relief in his 42 U.S.C. Sec. 1983 (1988) action;  and (2) denying his motion for recusal by the district court judge.  In No. 95-6612, Finney appeals from the district court's order dismissing as frivolous his Sec. 1983 complaint filed against the clerk of the district court for the Eastern District of Virginia, Alexandria Division, in which he alleged that the clerk failed to bring to the district court's attention a motion to amend his complaint.  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Finney v. Metzger, No. CA-94-676-A;  Finney v. Doe, No. CA-95-207-AM (E.D. Va.  Oct. 25, 1994;  Dec. 16, 1994;  Feb. 16, 1995).  We deny Finney's motion for oral argument and dispense with argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.